Title: To George Washington from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 24 February 1781
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


                        
                            My Dear General
                            Morristown February the 24h 1781
                        
                        The Heavy Rain we Had And the Extreme Badness of the Roads Have Much Added to our difficulties—But the troops
                            Have Marched with Great Chearfulness and order, and will Be to morrow Very Early at Morristown. They will arrive at
                            Trenton the 28th, and as I set our to morrow for Philadelphia I will take Care to Have Boats provided for them.
                        I Have Spoken most Particularly to Colonel Dayton Respecting Intelligences. His Spies Have Been Sent in to
                            Night-- I will take Every Measure that May for some few days serve to deceive the Ennemy.
                        The detachement Has Been thus far well furnished with provisions, and will take enough at this place to Last
                            them Untill they Arrive at Trenton when I will Have an other Magazine Ready for them-- The troops Have the Greatest Zeal,
                            and preserve the Most Strict order in they’r March as well as their Cantonnements.
                        Colonel Dayton told me this Evening that He Had just Received the following Intelligence from Good
                            Authority—that Arnold Had Given Notice at Newyork of the Arrival of a french ship of the Line and two frigats in the Bay
                            of Cheseapeake. Arnold it is said is strictly Blockaded and Cannot By any Means Get out. He Begs for Relief But None Can
                            Be Given from Newyork as theyr Largest Ship is the Iris frigat of thirty two Guns. People are
                            very Uneasy at New York, and I Begin to Hope that their fears Are Grounded. Dayton is positive upon their Having no ship
                            of force at Newyork.
                        It is also Reported that A Packet from Falmouth Has Brought to them Disagreeable Intelligence But the other
                            Account Respecting Arnold is So Minuted and So well founded upon what we know that I thought it ought to Be Communicated
                            to Your Excellency.
                        Having found Here Axes I Have added them to the tents, which I was to take, As Clel Gouvions finds a Great
                            Insufficiency in the Number that Had Been Settled By the Quarter Master.
                        The Distpatch we Make on our March the more Exceed my expectations as the Roads are Shokingly Bad. But the
                            Men are not fatigued, and None Stays Behind. Whatever May Be theyr desire to Precipitate our Movement I will take Greatest
                            Care Not to do it to the detriment of the troops. This detachement is Excellent.
                        Count de Ste Mîme and Mons. de St Victor are with me-- They ask Your permission to follow me and so will Count
                            de Charlus &c. -- I told them that You would Have No objection to it As far as may Be Consistent with their
                            Arrangements with Count de Rochambeau upon which You will not Intrude, and that the American Army will Be Happy in all
                            times to Be Honor’d with the visit of Such Volonteers-- But these Expressions will still do
                            Better from You, and the word Volonteer must not Be forgotten for Reasons obvious in any thing
                            You’ll order me to Answer to them. With the Most Tender Affection and Highest Respect I Have the Honor to Be, My dear
                            General Your Excellency’s Most obedient Humble Servant And Affectionate friend
                        
                            Lafayette
                        
                        
                            I Request You Will please Present My Respects to Mrs Washington and Mrs Hamilton and My Compliments to
                                the family.
                        

                    